[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-14510         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JUNE 10, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                           Agency No. A088-187-001

NOHA IBRAHIM MABROUK RAMADAN,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________
                                  (June 10, 2011)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Noha Ramadan, a native and citizen of Egypt, petitions this Court for

review of a decision by the Board of Immigration Appeals (“BIA”) affirming the
immigration judge’s denial of her application for withholding of removal.

Ramadan alleged that she suffered past persecution and had a well-founded fear of

future persecution on account of a statutorily protected ground, namely her

particular social group of being a female in the Middle East. The BIA denied

Ramadan’s withholding claim in part because this purported social group was “too

broad to be legally cognizable” under the Immigration and Nationality Act

(“INA”).

       We express no view on that finding by the BIA because Ramadan fails to

challenge it in her brief to this Court, and she has therefore abandoned any such

argument. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005).1 As a result, Ramadan cannot show that any past persecution she suffered

or well-founded fear of persecution she may have was on account of a statutorily

protected ground, as required to obtain withholding of removal. See Delgado v.

U.S. Att’y Gen., 487 F.3d 855, 860–61 (11th Cir. 2007); INA § 241(b)(3), 8

U.S.C. § 1231(b)(3). Accordingly, we deny her petition.

       PETITION DENIED.




       1
        Ramadan has also abandoned on appeal any claim of asylum or relief under the
Convention Against Torture.

                                             2